NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 8, 2017* 
                                 Decided March 9, 2017 
                                              
                                          Before 
 
                      WILLIAM J. BAUER, Circuit Judge 
                       
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
 
No. 16‐1749 
 
DANIEL LANGREDER,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 13 C 371 
FREEMAN EXPOSITIONS, INC.,                         
      Defendant‐Appellee.                         John Z. Lee, 
                                                  Judge. 
 
                                        O R D E R 

      Daniel Langreder, a 62‐year‐old carpenter, contends in this suit that Freeman 
Expositions, a design and construction company that constructs and dismantles trade 
show exhibits, discriminated and retaliated against him by reducing the number of 
hours he offered to work under his union contract, in violation of the Age 
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. The district court granted 
summary judgment for Freeman on all claims, concluding that Langreder failed to 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1749                                                                          Page 2 
 
produce evidence showing that younger employees were treated differently from older 
employees or that Freeman’s explanation for his reduction in hours was pretextual. 
Langreder’s retaliation claim also failed, the district court determined, because his 
protected activity postdated the reduction of his hours. We affirm. 

        Langreder, a member of the United Brotherhood of Carpenters, was 
contractually required to work at least 250 hours each quarter (or 1000 hours a year) to 
maintain health benefits through the union. He consistently reached this threshold by 
working jobs in Chicago for Freeman. When his hours with Freeman began declining 
significantly in 2009, he decided to retire in 2011 to preserve his union’s retirement 
benefits.   

        In February 2011, shortly before retiring, Langreder had a contentious 
conversation with his union foreman. Langreder accused the foreman of limiting his 
hours, and at one point he told the foreman to “take your skirt off and be a man.” The 
foreman responded by cursing Langreder. When Langreder refused to leave the 
Chicago job site, the foreman said that he would knock Langreder’s teeth out. After this 
altercation, Freeman placed Langreder on a do‐not‐call list, meaning that he would not 
be called for union jobs in Chicago. Langreder discussed the incident with a human 
resources representative from Freeman and ultimately agreed to drop matters if he 
were to receive at least 250 hours per quarter and not have to work at Chicago‐based 
sites. Langreder worked for Freeman twice more, in 2011 and 2012, in Houston.   

        Langreder then sued Freeman, alleging that Freeman discriminated and 
retaliated against him by reducing his hours beginning in 2009. Freeman moved for 
summary judgment, which Langreder opposed, but Freeman neglected to include a 
required notice to Langreder detailing the procedure for opposing a motion for 
summary judgment. See N.D. Ill. L.R. 56.2. The district court struck Freeman’s motion 
for summary judgment, but later allowed Freeman to refile it with the appropriate 
notice.   

       The district court this time granted Freeman’s motion for summary judgment. 
Langreder, the court concluded, had not presented any “direct” evidence of 
discrimination and, under the “indirect method,” a reasonable fact‐finder applying the 
burden‐shifting framework described in McDonnell Douglas Corporation v. Green, 
411 U.S. 792 (1973), could not conclude that he had established a prima facie case of 
discrimination. (This court since has clarified that a more straightforward inquiry is 
appropriate: “whether the evidence would permit a reasonable factfinder to conclude 
that the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the 
No. 16‐1749                                                                         Page 3 
 
discharge or other adverse employment action.” See Ortiz v. Werner Enters., Inc., 
834 F.3d 760, 765 (7th Cir. 2016).) Focusing on one of the elements of the prima facie 
case, the court determined that Langreder had not presented evidence that similarly 
situated younger employees were treated more favorably than him (i.e., by being given 
more work hours). And even if Langreder could establish a prima facie case, the court 
continued, he did not present evidence of pretext sufficient to undercut Freeman’s 
stated reasons for reducing his hours—the economic downturn and, after 2011, the 
limited number of hours available outside of Chicago. His retaliation claim also failed, 
the court concluded, because he did not engage in protected activity until after he 
suffered an adverse employment action.   

        On appeal, Langreder generally challenges the district court’s conclusion that 
Freeman was entitled to summary judgment on his discrimination claim. He argues that 
he has established a prima facie case of discrimination under the “indirect method” and 
that all of Freeman’s reasons for reducing his hours are pretextual.   

        The district court correctly determined that Langreder cannot establish a prima 
facie case of age discrimination under McDonnell Douglas because the record does not 
contain evidence from which a jury could infer that Freeman treated younger, similarly 
situated employees more favorably. See Simpson v. Franciscan All., Inc., 827 F.3d 656, 661 
(7th Cir. 2016); Hancock v. Potter, 531 F.3d 474, 479 (7th Cir. 2008). In any event, as the 
court also explained, Langreder did not supply admissible evidence that Freeman’s 
proffered reasons for the reduction of his hours were pretextual. Langreder submitted 
an unauthenticated spreadsheet of names purporting to show a list of Freeman 
employees and the hours that each employee worked. But the district court rightly 
excluded this evidence as lacking foundation because it was not accompanied by an 
affidavit identifying who prepared the spreadsheet, when it was prepared, or what 
group of employees it purported to show. See Smiley v. Columbia Coll. Chi., 714 F.3d 998, 
1005 (7th Cir. 2013). 

        Finally Langreder contends that the district court abused its discretion by 
allowing Freeman to refile its motion for summary judgment after it had failed to 
comply with the local rule requiring defendants to provide pro se litigants with notice 
of how to oppose summary judgment. But the court rightly concluded that Langreder 
did not suffer prejudice by Freeman’s initial failure to provide the requisite notice 
because Freeman did not alter the substance of its refiled motion and Langreder did not 
significantly alter his response. 

                                                                               AFFIRMED.